Interim Decision *1327

MATTER OF CIINNZI

In SECTION 341 Proceedings
Al2377300

Decided by District Director
Approvecl by Assistant Commissioner Marc& '9,1964
Voluntary voting in the political elections of a foreign state (Ireland) constitutes
an overt act manifesting clearly and unambiguously a decision to accept the
nationality or such roreign state which was previously acquired by operation
of law and, consequently, results in loss of United States citizenship under
section 2, Act of March 2, 1907.

The applicant, born in Ireland on December 10, 1940, has applied for
a certificate of citizenship, claiming to have acquired citizenship at
birth under section 1993, R.S., as amended, by virtue of her mother's
naturalization on December 23, 1929, and prior residence in the United
States?
The applicant's mother was born in Ireland on February 14, 1898,
and arrived in the United States on May 5, 1922. She was naturalized
on December 23, 1929, in the Superior Court at Salem, Massachusetts.
She returned to Ireland in 1931, married the applicant's father on
August 24, 1932, and continued to reside in Ireland until February 7,
1960, when she was admitted to this country as an immigrant.
Whether or not the applicant acquired citizenship at birth depends
upon whether her mother was still a citizen of the United States on the
date of the applicant's birth, or whether she had been expatriated
prior thereto under the provisions of the Act of March 2, 1907, by
being naturalized as a citizen of the Irish Free State. 2
2 48 Stat. 797. "Any child hereafter born out of the limits and jurisdiction of
the United States, whose father or mother or both at the time of the birth of
such child is a citizen of the United States, is declared to be a citizen of the
United States; but the rights of citizenship shall not descend to any such child
unless the citizen father or citizen mother, as the case may be, has resided in the
United States previous to the birth of such child. * * *."
2 See. 2 of the Act of March 2, 1907 (44 Stat. 1228) provides in part: "That
any American shall be deemed to have expatriated himself when he has been
naturalized in any foreign state in conformity with its laws, * * *."

484

Interim Decision #1327
Shortly after the mother's arrival in the United States, the Irish
Free State Constitution of December 6, 1922, granted citizenship of
that State to persons born in Ireland and who were domiciled within
the jurisdiction of the Irish Free State at that time.' The applicant's
mother, then residing in the United. States, was not so domiciled and
did not acquire Irish citizenship thereby. Subsequently, the Irish

Nationality and Citizenship Act of 1935 granted Irish citizenship to
every person not a citizen by virtue of the Irish Constitution, who was
born before December 6, 1922, in Ireland, if permanently residing in
the Irish Free State at that time.' Clearly, the applicant's mother
acquired citizenship of the Irish Free State under the provisions of this
Act, being then married and residing in the Irish Free State with her

husband.
Where one automatically acquired a foreign citizenship by operation
of foreign law, there is a naturalization within the literal coverage
of the Act of March 2,1907,' and the applicant's mother was naturalized in the Irish Free State within the meaning of that Act. However, section 2 of the 1907 Act applies only to voluntary expatriation,
and where a citizen of the United States acquires a foreign nationality

through operation of law, and not upon his own application, his United
States citizenship is not lost under the 1907 Act unless he indicates
acceptance of the foreign nationality by some voluntary affirmative
act. The naturalization by operation of law is regarded as in effect
a continuing offer, the acceptance of which completes the act of naturalization in a. foreign state made expatriating by said Act. Such an
act of acceptance must be an overt voluntary act which manifests
3 "Article 3. Every person, without distinction of sex, domiciled in the area of
the jurisdiction of the Irish Free State (Saorstat Eireann) at the time of the
coming into operation of this Constitution who was born in Ireland or either of
whose parents was born in Ireland or who has been ordinarily resident in the
area of the jurisdiction of the Irish Free State (Saorstat Eireann) for not less
than seven years, is a citizen of the Irish Free State (Saorstat Eireann) and shall
within the limits of the jurisdiction of the Irish Free State (Saorstat Eireann)
enjoy the privileges and be subject to the obligations of such citizenship:Provided
that any such person being a citizen of another State may elect not to accept the
citizenship hereby conferred; and the conditions governing the future acquisition
and termination of citizenship in the Irish Free State (Saorstat Eireann) shall
be determined by law."
' Irish Nationality and Citizenship Act of 1935. Sec. 2—(4) : "Every person
who is nob a citizen of Saorstat Eireann by virtue of Article 3 of the Constitution
but was born before the 6th day of December 1922 either in Ireland or of parents
of whom at least one was born in Ireland shall . . . (a) if sueh person is at the
passing of this Act or becomes thereafter permanently resident in Saorstat
Eireann be deemed to be a natural born citizen of Saorstat Eireann."
5 Op. Atty. Gen., Matter of Picone, Int. Dee. #1259.

485

Interim Decision #1327
clearly and unambiguously a decision to accept the foreign nationality
previouslyaoquired by operation of law .°
Did the mother perform such an act of acceptance of the Irish
nationality conferred upon hers She has testified that she voted in
Irish elections commencing in 1937 and 1938, and continuing up until
1957; that such elections were for a president and members of the
government body; that she voted because representatives of the candidates came to her and asked her to vote; that she was told that she
was on the Irish registry and entitled to vote so she voted; that no
one compelled her, or used any pressure upon her to vote; and that
she did not think there was anything wrong with it. The record
establishes further that when she voted, she knew that she was a citizen
of the United States because she had gone to Ireland as a citizen; she

had "the paper"; and that when requested to vote, had raised a question
as to whether she could vote because she was an American citizen.
It was her belief that only Irish citizens were entitled' to vote. Such
belief is supported by the Irish constitution and Irish law.'
The applicant's mother having voluntarily performed an act for
which only citizens of the Irish Free State were eligible, it remains
to be determined whether the acts of voting clearly and unambiguously
manifested a decision to accept the Irish nationality which had been
conferred upon her by operation of law . 8 Voting has been characterized as indicating:
* • = a desire on the part of the participant to make himself a part of a government by assisting in the choice of those who are, by this mandate, to govern its
affairs. The participation in an election is merely one method of expressing
one's allegiance to the State in which the election is held,
" Ibid.

' Article 16.1.2 of the Irish Constitution declares, "Every citizen without
years who is not disqualified by law and complies with the provisions of the law relating to the
election of members of Dail Eireann, shall have the right to vote at an election
for members of Dail Eireann."
The Consulate General of Ireland has informed this Service that :
"The Electoral Act, 1923 provides in Paragraph 1, of Part 1 that every person
without distinction of sex who is an Irish citizen and has attained the age of
twenty-one years and is not subject to any legal incapacity is entitled to be
registered once as a Dail elector in one but not more than one constituency in
Ireland. Paragraph 3 of Part 1 declares that every person registered as a Dail
elector for a constituency, shall, while so registered, be entitled to vote at any
Dail election for the constituency, and also to vote in that constituency at every
Referendum."
In this connection, it is to be noted that citizenship is generally a prerequisite
to the right to vote. BarasanU v. Acheson, 103 F.Supp. 1011, aff'd 200 F.2d 562.
Voting in a foreign election prior to January 13, 1941, was not, of itself, an
act of expatriation under then existing law. Matter of M—, 1 I. & K. Dee. 537.
9 Uyeno v. Acheson, 96 F.Supp. 510, 514.
distinction of sex who has reached the age of twentynne

486

Interim Decision #1327
Further,
taking an active part in the political affairs of a foreign state by voting in a
political election therein is believed to involve a political attachment and practical allegiance thereto which is inconsistent with continued allegiance to the
United States. * *
In the face of such expressions as to the nature of the aot of voting

in a political election, it can only be concluded that voting in the political elections of a foreign state is an overt act manifesting clearly and
unambiguously a decision to accept a foreign nationality previously
acquired by operation of law. Since the record establishes that the
applicant's mother voted voluntarily in the Irish elections in 1937 and
1938, at a time when she was aware that she was a citizen of the United
States,11 it is concluded that she was expatriated In 1937 12 under the
Act of March 2, 1907, and was not a citizen of the United States when
the applicant was born.
ORDER : It is ordered that the application for a certificate of
citizenship herein be and the same hereby is denied.
"Perez v. Brownell, 356 U.S. 44, 54 ; 78 S.Ct. 568.
Of, Matter of C—S—. 9 I. & N. Dec. 670.
"Matter of Di—P—, 9 L & N. Dec. 660.

u

487

